Citation Nr: 1202216	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for bilateral knee injury.

3.  Entitlement to service connection for numbness of both legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2008 and December 2009, the Board remanded the claims for additional development and to address due process concerns.  In the December 2009 decision, the Board also granted service connection for bilateral hearing loss.  By a January 2010 rating decision, the Appeals Management Center (AMC) implemented the award of service connection for bilateral hearing loss.  Thereafter, in April 2011, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the Veteran's claims of service connection for a back injury and bilateral knee injury.  The claim of service connection for numbness of both legs is addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran does not have a back disability that was incurred during, or caused by, his active military service.

2.  The Veteran does not have a bilateral knee disability that was incurred during, or caused by, his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision has been accomplished as to the claims of service connection for a back injury and bilateral knee injury.  Through August 2004 and October 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection.  The October 2008 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in November 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2004 and October 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these two issues.  Treatment records from the VA Medical Centers (VAMCs) in Alexandria and Shreveport, Louisiana have been obtained along with records from the VA outpatient clinic in Jennings.  Pursuant to the Board's September 2008 and December 2009 remands, an extensive search and record request was made concerning these facilities.  A significant amount of records have been obtained dated since 1985.  To the extent the Veteran states that he sought treatment at an earlier time, the facilities have indicated that no such records are available and the Veteran was informed of these record requests.  The Board finds that another remand is not necessary to submit additional requests as the VA facilities have indicated that the records do not exist and such a request would likely be futile.  See 38 C.F.R. § 3.159(c)(2).

The Veteran has indicated that he also received treatment from private providers over the years.  However, in August 2007 and January 2009, he stated that all of those providers have gone out of business and that many of the doctors are likely deceased.  Additionally, the Veteran stated that he did not undergo any examinations with his previous employer.  Therefore, there are no private treatment records to obtain.  See 38 C.F.R. § 3.159(c)(1).

Significantly, the RO was not able to obtain the Veteran's service treatment records.  In April 2004, the RO was informed by the National Personnel Records Center (NPRC) that the Veteran's records were not available and they were likely destroyed in a fire.  Multiple requests for records resulted in obtaining one Morning Report dated in June 1944.  The only other official service records available are the Veteran's separation and discharge papers.  Given the response from NPRC that the records were likely destroyed by fire, further efforts to obtain service treatment records would be futile.  See 38 C.F.R. § 3.159(c)(2).  Notably, the United States Court of Appeals for Veterans Claims (Court) has generally held that, when service treatment records are lost or destroyed as in the Veteran's case, VA has a heightened duty to assist in the development of a claim and the Board has a heightened obligation to explain its findings and conclusions.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In addition, the Veteran was provided VA examinations in April 2009 and May 2009 in connection with his claims, the report of which are of record.  The examinations were conducted pursuant to the Board's September 2008 remand.  In June 2011, a medical opinion was obtained pursuant to the Board's request under 38 C.F.R. § 20.901(a).  The reports contain sufficient evidence by which to decide the two service connection claims, particularly regarding the origin of the Veteran's back and knee disabilities and whether they are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Furthermore, the Veteran was afforded a hearing before the Board in July 2008, the transcript of which is also of record.  In October 2011, the Veteran indicated that he did not have any additional information or evidence to support his claims.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Back Injury

At his hearing, the Veteran testified that he sustained an injury to his back in June 1944 while assigned to the 3174 Quartermaster Company in England prior to shipping to Europe during World War II.  He states that he worked in the mail detail unit and mail was thrown from the top to the bottom of the two-story building in which he worked.  The Veteran indicates that he was struck in the back with one of the mail bags but denies seeking treatment for it during service.  He states that he did seek treatment after service from private treatment providers who are deceased and then more recently through VA facilities.  The Veteran asserts that he has had continuing back problems since service.  He maintains that any current back disability is related to the in-service back injury from mail falling on him.  Thus, the Veteran contends that service connection is warranted for a back injury.

There are no service treatment records documenting the Veteran's back injury or treatment for back problems.  This is not surprising however as the Veteran's service treatment records were likely destroyed by a fire and are not available for review.  One U. S. Army Morning Report, dated June 17, 1944, places the Veteran at Scurlage Castle in Wales, England.  He was assigned to the 3174 Quartermaster Service Company.  Thus, the Veteran was in England around the time of the alleged back injury as he stated.  There is no other relevant information in the Morning Report.

Separation and discharge papers reflect that the Veteran likely engaged in combat with the enemy during World War II.  His military occupational specialty was a Guard Patrolman.  Notably, he participated in the Battles or Campaigns of Normandy, Northern France, and Rhineland.  Thus, the Board finds that the Veteran had combat service.

Although satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence pursuant to section 1154(b), the Veteran's claimed back injury was not incurred in combat as he alleges it occurred when he was stationed in England and assigned to a mail detail unit.  Thus, section 1154(b) does not apply to this claim.

Nevertheless, the Veteran is competent to report factual matters of which he had first hand knowledge, such as having his back injured by falling mail.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he is competent to report that he experienced back pain at that time.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  The Veteran's seemingly credible testimony lends support to the notion that the back injury actually occurred.  Additionally, he submitted a June 2004 statement from a witness L.A. who recalls seeing the Veteran being struck with a mail bag in the back in June 1944.  Given this evidence, the Board finds that the incident likely occurred and an in-service back injury is established.

The salient question becomes whether the Veteran has a current chronic back disability that is related to the in-service back injury.  Post-service treatment records do not reference back problems until over 40 years after service.  In February 1989, the Veteran was seen at the Alexandria VAMC and chronic low back syndrome was noted.  It was indicated at that time that the Veteran was asymptomatic and there were no signs of fracture.  During a June 1989 examination conducted in conjunction with the Veteran's admission to for uncontrolled hypertension, review of his musculoskeletal system revealed "occasional arthritis pains."  The area of arthritis pains was not identified.

The over 40-year gap between service and treatment for back problems may be a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, the Veteran has explained that the reason for the gap in time is merely that the records from the time period are not available due to the death of the treatment providers or a closing of the treating facility.  Thus, the gap is moreso a "lack of evidence" rather than "negative evidence."  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The VA treatment records reveal that the Veteran has been treated for complaints involving his back throughout the years since 1989.  Diagnoses have included lumbago, degenerative joint disease (DJD), degenerative disc disease (DDD), and spondylolisthesis.  The earliest x-ray evidence of degenerative changes in the lumbar spine was in January 1996.  At an April 2009 VA compensation examination, the Veteran was diagnosed with lumbar spine DJD/DDD with left L5 radiculitis.  Thus, the evidence establishes the existence of a current back disability.

At the time of the April 2009 VA examination, the Veteran's claims folder and medical records were reviewed by the examiner.  In regards to his back, the Veteran reported the onset of low back pain in 1944 as a result of a large mail bag falling from a height onto his back.  He asserted that he was treated in sick call and with civilian doctors in Lake Charles before going to VA.  The Veteran reported weakness, numbness and burning, tingling pain but denied any low back injections or operations.  The examiner included an April 2009 x-ray report of the Veteran's lumbosacral spine, which revealed narrowing of the disc spaces from L3-S1 with slight spondylolisthesis of L3/L4, stable since a May 2006 study.  The x-ray also showed narrowing and sclerosis of the facet joints in the lower lumbar spine consistent with DJD and symmetrical narrowing of the sacroiliac joints, bilaterally.  The impression was degenerative changes as described above.  Following physical examination, the Veteran was diagnosed with lumbar spine DJD/DDD with left L5 radiculitis.  

It was the examiner's opinion that the lumbar spine DJD/DDD with left L5 radiculitis is less likely as not caused by or a result of active duty.  The rationale in support of this opinion was that the Veteran had low back contusion with persistent pain; that he had treatment but no operation was needed; and that he had x-rays with degenerative joint disease as a later change due mainly to aging.

The Veteran underwent a VA neurological disorders examination in May 2009, at which time his claims folder and medical records were reviewed.  The examiner noted that the Veteran had a history of diabetes mellitus and osteoarthritis along with multiple other medical problems.  The examiner further noted that per review of the claims folder, there was a history of back injury in June 1944 when the Veteran was struck in the back with a mail bag, and that a February 1989 VA record showed chronic lower back syndrome but no mention of back problems was made in a June 1989 admission note or a March 1996 ortho note.  A February 1998 x-ray of the lumbar spine showed no fracture or dislocation but did reveal marked degenerative changes.

The Veteran reported a low back disorder with onset in 1944.  A history of back injury in 1944 was noted and it was reported that he had been having low back pain since then.  In the past he was having low back pain intermittently, but for the past 15 to 20 years, the low back pain had been constant.  The examiner reported the findings of the April 2009 lumbosacral spine x-ray.  The Veteran was diagnosed with chronic low back pain-likely due to DJD.

It was the examiner's opinion that the current low back disorder was at least as likely as not permanently aggravated by a back injury during military service.  The rationale was based on review of the medical records and claims folder and history.  The examiner stated that the Veteran's low back pain was most likely due to DJD of the lumbar spine and that no neurological disorder such as lumbosacral radiculopathy or spinal cord compression was shown.  The examiner recommended referral to the joint and spine examination regarding an opinion regarding the relationship between the Veteran's back injury and the development of degenerative arthritis in that area.

As noted previously, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901.  The reviewer was to address, in part, whether the Veteran has any current back disorder that had its clinical onset during active service or is related to his in-service injury when he was struck in the back with a mail bag.

Pursuant to the request, the claims file was forwarded to Dr. Patrick Murray, an orthopedic surgeon at the VAMC in Danville, Illinois.  In a June 2011 medical expert opinion report, Dr. Murray gave the opinion that it is not at least as likely as not that any current diagnosed low back pain has its clinical onset during active service or is related to an in-service injury.  Dr. Murray stated that there is no evidence in the record that the Veteran has lumbar nerve root compression.  According to Dr. Murray, the findings reported on radiology examinations are typical in the aging adult, and may or may not be related to the cause of low back pain.  Dr. Murray indicated that these radiology findings are present in populations with and populations without low back pain.  In reaching his conclusion, Dr. Murray reviewed the claims folder and considered the Veteran's complaints of continuing problems with his back since service and his assertion that he did seek post-service treatment but that records related to such treatment are not available.

For this claim, competent medical opinion evidence is necessary to answer the complex medical question of whether the Veteran's DJD/DDD of the lumbar spine had its onset during, or is otherwise related to, his military service.  Both the April 2009 VA examiner and Dr. Murray provided opinions that did not link the Veteran's current back disability to his service.  Both appeared to attribute the Veteran's back problems and radiology findings to aging and not to any back injury that occurred many years earlier.  The opinions are persuasive as they find support in the record and were made after a review of the evidence in the claims file.

The May 2009 VA examiner's opinion is unconvincing because the examiner on one hand indicated that a low back disorder was permanently aggravated by an in-service back injury.  This is not supported by the record as there is no indication that the Veteran had a back disorder that preexisted the injury from being struck by mail and he has not alleged as much.  Thus, "aggravation" is not pertinent to the claim.  On the other hand, the May 2009 examiner stated that the low back pain was most likely due to DJD of the lumbar spine but recommended a referral as to the relationship between the back injury and DJD.  This is confusing as it implies that the examiner could not provide an opinion regarding the relationship between the Veteran's current back disability and the injury in military service after apparently providing such an opinion.  In view of the unsupported and ambiguous opinion, the Board does not accord evidentiary weight to the May 2009 opinion compared to the April 2009 and June 2011 opinions.

The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of his current back disability.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  The April 2009 VA examiner and Dr. Murray considered whether the Veteran's DJD/DDD of the lumbar spine is related to the in-service back injury.  Instead, after reviewing the evidence in the claims file, they did not endorse the theory.  Dr. Murray expressly stated that he considered the Veteran's statements concerning continuing problems with the back since service and this still did not lead him to attribute the current problems to service.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinion on the matter.

In view of this evidence, the Board finds that he Veteran does not have a back disability that was incurred during, or caused by, his active military service.  This is to include the in-service injury to the back from being struck by mail in June 1944.  The competent and probative medical opinion evidence weighs against the claim.  Thus, service connection for a back injury is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the back manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative changes were first seen by x-ray evidence in January 1996, which occurred nearly 50 years after service.  Although the evidence shows that the Veteran had "arthritis pains" in June 1989, the evidence does not suggest that the Veteran had arthritis to a compensable degree as early as February 5, 1947-one year after separation from service.  Thus, service connection is not warranted for arthritis of the back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for a back injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


Bilateral Knee Injury

At his hearing, the Veteran testified that he sustained an injury to both knees in December 1945 while stationed in Bamberg, Germany, with the 3174 Quartermaster Company, when he slipped and fell on ice as he was coming out of the barracks.  He indicates that he did seek treatment for his knees at the dispensary.  Similar to the back problems, the Veteran states that he did seek treatment after service from private treatment providers who are deceased and then more recently through VA facilities.  He asserts that he has had continuing knee problems since service.  The Veteran maintains that any current knee disability is related to the in-service injury to the knees from falling on the ice.  Thus, the Veteran contends that service connection is warranted for bilateral knee injury.

There are no service treatment records documenting the Veteran's knee injury or treatment for knee problems.  As noted previously, there are no service treatment records available for review.  Because the Veteran's claimed injury to the knees was not incurred in combat, as he alleges it occurred during a fall when he was exiting the barracks, section 1154(b) does not apply to this claim.

Nevertheless, the Veteran is competent to report factual matters of which he had first hand knowledge, such as having his knees injured after falling on ice.  See Washington, 19 Vet. App. at 362.  Additionally, he is competent to report that he experienced pain in both knees at that time.  See Layno, 6 Vet. App. at 465.  The Veteran's seemingly credible testimony lends support to the notion that the injury to the knees actually occurred.  Given this evidence, the Board finds that the incident likely occurred and an in-service bilateral knee injury is established.

The salient question becomes whether the Veteran has a current chronic bilateral disability that is related to the in-service injury.  Post-service treatment records do not reference knee problems until nearly 50 years after service.  In May 1995, the Veteran was seen at the Alexandria VAMC for a complaint of pain in both knees.  Prior to this instance, the June 1989 examination did reference "occasional arthritis pains;" without identifying the joints involved.  Notably, x-rays that were taken of both knees in March 1996 were normal.  It was not until February 1998 that degenerative changes were seen (in the left knee) via x-ray evidence.  The nearly 50-year gap between service and treatment for knee problems may be a factor weighing against the claim.  See Maxson, 230 F.3d at 1330.  This gap weighs against the claim moreso than for the back injury claim because there are several more years of VA treatment records without specific knee complaints.  Additionally, unlike the back, degenerative changes were not seen in the knees on x-ray in 1996.  The knees were normal at that time.  Thus, although the Veteran has explained that the reason for the gap in time as merely that the records from the time period are not available due to the death of the treatment providers or a closing of the treating facility, the gap is somewhat "negative evidence" because of normal x-ray findings in 1996 and an absence of complaints concerning the knees when the Veteran was complaining about problems with the back.  See Forshey, 12 Vet. App. at 74.

The VA treatment records contain a diagnosis of degenerative joint disease of the knees.  Additionally, at the April 2009 VA compensation examination, the Veteran was diagnosed with bilateral knee DJD.  Thus, the evidence establishes the existence of a current bilateral knee disability.

At the time of the April 2009 VA examination, the Veteran's claims folder and medical records were reviewed.  He reported knee pain with a 1945 date of onset.  The Veteran indicated that he slipped on icy ground during active duty and fell onto bent knees against a sharp, heavy object, resulting in bruises and small cuts.  He denied fracture and reported that the wounds healed with no infection but that he continued to have bilateral knee pain on physical training and marching.  The Veteran denied any knee locking, dislocation or injection and asserts that he continued with civilian treatment in Lake Arthur before being treated at VA.  The examiner included an April 2009 x-ray report of the Veteran's bilateral knees, which contained an impression of no acute bony injury; DJD.  Following physical examination, the Veteran was diagnosed with bilateral knee DJD.

It was the examiner's opinion that the Veteran's knee DJD is less likely as not caused by or a result of active duty.  The rationale in support of this opinion was that the Veteran had a contusion with persistent pain to both knees; that he had treatment but no operation was needed; that the knee contusion and later arthritis due to aging; the date of the knee injury was 1975 [sic] and there was no history of further knee injury.

The May 2009 VA examiner did not address the orthopedic problems with the knees.  As noted previously, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901.  The reviewer was to address, in part, whether the Veteran has any current bilateral knee disorder that had its clinical onset during active service or is related to his in-service injury when he slipped and fell on ice.

Pursuant to the request, the claims file was forwarded to Dr. Patrick Murray.  As noted previously, he is an orthopedic surgeon at the Danville VAMC.  In the June 2011 medical expert opinion report, Dr. Murray gave the opinion that it is not at least as likely as not that any current diagnosed bilateral knee disorder has its clinical onset during active service or is related to an in-service injury.  Dr. Murray stated that degenerative arthritis of the knee is a very common condition.  According to Dr. Murray, the clinical history as provided is consistent with the diagnosis of idiopathic osteoarthritis.  In reaching his conclusion, Dr. Murray reviewed the claims folder and considered the Veteran's complaints of continuing problems with his knees since service and his assertion that he did seek post-service treatment but that records related to such treatment are not available.

For this claim, as with the back injury claim, competent medical opinion evidence is necessary to answer the complex medical question of whether the Veteran's bilateral knee DJD had its onset during, or is otherwise related to, his military service.  Both the April 2009 VA examiner and Dr. Murray provided opinions that did not link the Veteran's current bilateral knee disability to his service.  The April 2009 VA examiner appeared to attribute the disability to aging and Dr. Murray indicated it was spontaneous or from an unknown cause, but not from the in-service injury.  The opinions are persuasive as they find support in the record and were made after a review of the evidence in the claims file.  There is no similarly comprehensive medical opinion of record that does link the Veteran's DJD of either knee to military service.

The Board has considered the Veteran's opinion on the matter but, as with the back injury claim, it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of his current bilateral knee disability.  See Espiritu, 2 Vet. App. at 494; Jandreau, 492 F.3d at 1377.  The April 2009 VA examiner and Dr. Murray considered whether the Veteran's DJD of the knees is related to the in-service injury.  Instead, after reviewing the evidence in the claims file, they did not endorse the theory.  Dr. Murray expressly stated that he considered the Veteran's statements concerning continuing problems with his knees since service and this still did not lead him to attribute the current problems to service.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinion on the matter.

In view of this evidence, the Board finds that he Veteran does not have a bilateral knee disability or disability of either knee that was incurred during, or caused by, his active military service.  This is to include the in-service injury to the knees from falling on ice in December 1945.  The competent and probative medical opinion evidence weighs against the claim.  Thus, service connection for bilateral knee injury is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of either knee manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative changes of the left knee were first seen by x-ray evidence in February 1998, which occurred over 50 years after service.  Although the evidence shows that the Veteran had "arthritis pains" in June 1989, x-rays of the knees in March 1996 were normal.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as February 5, 1947-one year after separation from service.  Thus, service connection is not warranted for arthritis of the knees on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for bilateral knee injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.


ORDER

Service connection for a back injury is denied.

Service connection for bilateral knee injury is denied.


REMAND

The Board finds it necessary to remand the claim of service connection for numbness of both legs to the agency of original jurisdiction (AOJ) for additional development.

The Veteran asserts that he had numbness of both legs as a result of having to wear legging support equipment during the invasion of Normandy in June 1944.  He states that he could not take the equipment off and that the tightness caused a circulation problem that resulted in numbness of his bilateral legs.  The Veteran contends that he could not seek medical treatment during combat operations.  He maintains that any current disability manifested by numbness of the legs is related to the in-service problems.  Thus, the Veteran contends that service connection is warranted for numbness of both legs.

Similar to the other two issues, Dr. Murray was asked to address whether it is at least as likely as not that any current diagnosed bilateral leg disorder related to the Veteran's complaints of numbness in both legs had its clinical onset during active service or is related to the Veteran's reports of having to wear legging support equipment during the invasion of Normandy in June 1944.

In his June 2011 report, Dr. Murray indicated that he did not have an opinion about the etiology of the numbness reported in the lower extremities.  He stated that there are multiple conditions that could cause the condition.  Dr. Murray noted that a neurologist may be able to offer a more exact diagnosis.  According to Dr. Murray, a neurologist should at least indicate if the etiology is vascular, caused by peripheral nerve disease, caused by a remote compression injury to both lower extremities, or is due to proximal nerve root compression.  Dr. Murray indicated that he had no opinion as to the type of peripheral neuropathy the Veteran may have.

VA treatment records and examination reports show that the Veteran has had complaints of numbness of both legs.  In an April 2008 VA general examination, the Veteran was diagnosed with peripheral vascular disease.  However, the May 2009 VA examiner provided a diagnosis of diabetic peripheral neuropathy.  As noted above, Dr. Murray was apparently unable to elicit the type of disability manifested by numbness of the legs from a review of the evidence in the claims folder.

Because the evidence is unclear as to the type of disorder the Veteran has that is manifested by numbness of the legs, and because Dr. Murray was unable to provide a medical opinion as to the etiology of the leg numbness, the claim must be remanded so that the AOJ can schedule the Veteran for another VA examination in connection with the claim.  The examination should be conducted by a neurologist as recommended by Dr. Murray in order to have a physician with appropriate expertise determine the precise nature of the Veteran's numbness of the legs.  Additionally, the prospective examiner should address whether any identified disability had its clinical onset during, or is otherwise related to, the Veteran's active military service.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurologic examination to determine the nature and origin of the Veteran's numbness of the legs.  The examination must be conducted by a neurologist who has not yet examined the Veteran.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  To the extent possible, a specific diagnosis should be provided with an explanation as to the type of etiology of the underlying condition; i.e., vascular, peripheral nerve disease, compression injury; proximal nerve root compression, diabetic, etc.

With respect to any diagnosed disability manifested by numbness of the legs, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reports of having to wear legging support equipment during the invasion of Normandy in June 1944.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for numbness of both legs.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


